IN THE INTERMEDIATE COURT OF APPEALS OF WEST VIRGINIA

                                                                              FILED
BAYER CORPORATION,                                                       November 15, 2022
Employer Below, Petitioner                                                 EDYTHE NASH GAISER, CLERK
                                                                         INTERMEDIATE COURT OF APPEALS
                                                                               OF WEST VIRGINIA

vs.)   No. 22-ICA-21        (JCN: 2019010123)

CHARLES VIRDEN, DECEDENT,
MARY KAY VIRDEN, DEPENDENT
Claimant Below, Respondent


                             MEMORANDUM DECISION

       Petitioner Bayer Corporation (“Bayer”) appeals the July 25, 2022, order of the
Workers’ Compensation Board of Review (“Board”). Respondent Mary Kay Virden filed
a timely response. 1 Petitioner did not file a reply brief. The issue on appeal is whether the
Board erred in reversing the claim administrator’s order rejecting Mrs. Virden’s claim for
dependents’ death benefits.

       This Court has jurisdiction over this appeal pursuant to West Virginia Code § 51-
11-4 (2022). After considering the parties’ briefs, the record on appeal, and the applicable
law, this Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the Board’s order granting Mrs. Virden’s
application for fatal dependents’ benefits is appropriate under Rule 21 of the Rules of
Appellate Procedure.

       Mrs. Virden filed a claim for dependents’ death benefits after her husband died on
November 4, 2017, from acute myeloid leukemia (“AML”). In her claim, she alleged a
causal connection between Mr. Virden’s occupational exposure to benzene and his AML
diagnosis. Mr. Virden worked for Bayer (and its predecessor) from 1963 until 1983 as a
quality control lab analyst/technician and as a supervisor until he retired in 2001. By order
dated January 29, 2019, the claim administrator denied the claim on the basis that the
medical information failed to establish a causal connection between Mr. Virden’s
employment and his AML diagnosis. Mrs. Virden protested the denial to the Workers’
Compensation Office of Judges (“Office of Judges”).
       The Office of Judges issued a decision on May 28, 2021, affirming the denial of the
claim. The decision stated that the weight of the evidence established that Mr. Virden died

       Petitioner is represented by Kristy L. Eiter, Esq. Respondent is represented by R.
       1

Dean Hartley, Esq.

                                              1
as a result of AML, that benzene exposure is capable of causing AML, and that Mr. Virden
was exposed to benzene as a result of his employment. However, the Office of Judges
found that the latency2 period in this case was inconsistent with the findings of the only
scientific study of record 3 concerning the latency period for benzene-induced AML. Based
on the study, the Office of Judges concluded that Mr. Virden’s AML diagnosis was not
causally related to his occupational exposure.

        Mrs. Virden appealed the Office of Judges’ decision to the Board, and she moved
for a remand of the claim for the development of further evidence. The Board granted the
motion. Following the remand, the newly constituted Board had jurisdiction over the
claim. 4 The Board noted the record now contained multiple studies regarding the latency
period for benzene-induced AML. After reviewing the additional studies, the Board
concluded that the latency period for the disease “varies widely and is not limited to a 10-
year period from first exposure to diagnosis.” In evaluating the expert reports in the record,
the Board did not find cause to discredit any of them. While some flaws were noted in the
reports of each party, the Board did not identify errors that rendered any reports unreliable.
Rather, the Board observed that both parties produced a panel of equally credentialed
experts with impressive experience and expertise. Based upon the expert reports, the Board
concluded that the latency period in the instant case neither supported nor refuted a finding
that Mr. Virden’s AML was caused by benzene exposure.

        Relying on West Virginia Code § 23-4-1g(a) (2003), the Board found “an equal
amount of evidentiary weight exists favoring conflicting matters for resolution” in the
claim. 5 Thus, the Board held that Mr. Virden’s AML diagnosis was causally related to his


       The latency period is the lag time between the first occupational exposure to
       2

benzene and the diagnosis of AML.
       3
        Martha S. Linet et al., Benzene Exposure Response and Risk of Myeloid Neoplasms
in Chinese Workers: A Multicenter Case-Cohort Study, 111 J. Nat’l Cancer Inst. 465, 467-
73 (2019).
       4
        In 2021, legislative enactments transferred the powers and duties of the Office of
Administrative Law Judges to the Workers’ Compensation Board of Review, effective July
1, 2022. See West Virginia Code §23-5-8a (2022).
       5
         West Virginia Code § 23-4-1g(a) provides, in part, that: “[u]nder no circumstances
will an issue be resolved by allowing certain evidence to be dispositive simply because it
is reliable and is most favorable to a party’s interests or position. If, after weighing all of
the evidence regarding an issue in which a claimant has an interest, there is a finding that
an equal amount of evidentiary weight exists favoring conflicting matters for resolution,
the resolution that is most consistent with the claimant’s position will be adopted.” Id.


                                              2
occupational exposure to benzene, reversed the claim administrator’s order dated January
29, 2019, and awarded dependents’ benefits.

      Bayer appeals the Board’s order to this Court. Our standard of review is set forth in
West Virginia Code § 23-5-12a(b) (2022), which states, in part, as follows:

       The Intermediate Court of Appeals may affirm the order or decision of the
       Workers’ Compensation Board of Review or remand the case for further
       proceedings. It shall reverse, vacate, or modify the order or decision of the
       Workers’ Compensation Board of Review, if the substantial rights of the
       petitioner or petitioners have been prejudiced because the Board of Review’s
       findings are:

       (1) In violation of statutory provisions;
       (2) In excess of the statutory authority or jurisdiction of the Board of Review;
       (3) Made upon unlawful procedures;
       (4) Affected by other error of law;
       (5) Clearly wrong in view of the reliable, probative, and substantial evidence
       on the whole record; or
       (6) Arbitrary or capricious or characterized by abuse of discretion or clearly
       unwarranted exercise of discretion.

        According to Bayer, Mrs. Virden’s expert, Dr. Richard Petty, who formulated Mr.
Virden’s exposure assessment, relied upon data that was inconsistent with the available
literature and not representative of the exposure period here. Bayer argues that Mrs.
Virden’s other experts relied upon Dr. Petty’s exposure assessment, thus, their conclusions
were also flawed. On the other hand, Bayer argues that its very experienced experts relied
on OSHA testing and sampling data, deposition testimony, and other records from the plant
to determine Mr. Virden’s exposure.
        Bayer argues that the Board erred in concluding its experts grossly underestimated
Mr. Virden’s exposure. It also asserts that the Board erred by affording too much weight
to the analysis provided by Mrs. Virden’s experts. Thus, Bayer contends that the evidence
submitted was not equal, and the Board erred in accepting any expert opinion that
concluded a latency period for developing AML from benzene exposure was longer than
ten to fifteen years. Bayer maintains that the opinions of its experts were more substantive
and did not support compensability. 6


       6
         We note that petitioner’s brief does not cite the record. For future filings before
the Intermediate Court of Appeals, petitioner is reminded of the requirement to cite to the
appendix record per Rules 10 and 12 of the Rules of Appellate Procedure.

                                              3
        In response, Mrs. Virden notes that the Board agreed with all of the Office of
Judges’ previous findings except for those about the latency period. Instead, the Board
found that the evidence showed that the latency period for benzene-induced AML can vary
widely, and there was an equal amount of weight existing for each side. Mrs. Virden argues
that the Board was not clearly wrong and it followed the statutory mandates. Further, Mrs.
Virden argues the Board’s order was entitled to deference by this Court.
       After review, we find no error. West Virginia Code § 23-5-12a(b) sets forth the
same standard of review as was previously required of the Board when it reviewed
decisions by the Office of Judges under West Virginia Code § 23-5-12, before the 2021
statutory amendments became effective. In considering West Virginia Code § 23-5-12, the
Supreme Court of Appeals of West Virginia stated that the Board was required to accord
deference to the decisions by the Office of Judges. Conley v. Workers’ Comp. Div., 199 W.
Va. 196, 203, 483 S.E.2d 542, 549 (1997). Thus, similarly, this Court is required to give
deference to the Board when reviewing the Board’s orders.
          In giving said deference to the Board’s decision and considering the facts of this
case, we find the Board was not clearly wrong in concluding that Mr. Virden’s AML
diagnosis was causally related to his occupational exposure to benzene and reversing the
claim administrator’s order dated January 29, 2019. Here, the Board properly weighed the
evidence in accordance with West Virginia Code § 23-4-1g. In Williams v. Performance
Coal Co., No. 15-0288, 2016 WL 765751 (Feb. 26, 2016) (memorandum decision), the
Supreme Court of Appeals of West Virginia applied this code section and found the Office
of Judges erred (and the Board of Review erred by affirming) when it utilized portions of
six medical evaluation reports to recalculate a claimant’s impairment. Because the Office
of Judges did not “explicitly discredit” any of the evaluation reports, the Court held that
“all of the reports are entitled to equal evidentiary weight” pursuant to West Virginia Code
§ 23-4-1g. Id. at *3. Thus, the Court determined that the statute required the dispute to be
resolved by adopting “the recommendation most consistent with [the claimant’s] position.”
Id.
        The present case, where multiple reports are of record and none are explicitly
discredited, is similar to Williams. Here, we find no error in the Board’s determination that
all of the expert reports were entitled to equal evidentiary weight and, accordingly, the
application of West Virginia Code § 23-4-1g was proper. 7



       7
         While we affirm in the present case, we caution the Board that before finding that
an “equal amount of evidentiary weight” exists for both sides, as permitted by West
Virginia Code § 23-4-1g, whenever possible it should use any and all available judicial
tools, including hearings, to attempt to make a determination whether the evidence for one

                                             4
      Accordingly, we affirm.
                                                                             Affirmed.



ISSUED: November 15, 2022

CONCURRED IN BY:

Chief Judge Daniel W. Greear
Judge Thomas E. Scarr
Judge Charles O. Lorensen




side is more persuasive. Reliance on the “equal weight” provision should be a rarity in
these claims, even in light of the discussion in Williams, 2016 WL 765751.

                                          5